Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-13-2009

USA v. Purnell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3257




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Purnell" (2009). 2009 Decisions. Paper 2050.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2050


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                          NOT PRECEDENTIAL


    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


                   _________

                   No.07-3257
                   _________


       UNITED STATES OF AMERICA.,

                                  Appellee,
                        v.

             CHANCE PURNELL.

                             Appellant.
             ___________________

   Appeal from the United States District Court
     for the Eastern District of Pennsylvania
             Case No. 02-CR-00025-2
           (Honorable James T. Giles)

              __________________

 Submitted Pursuant to Third Circuit LAR 34.1(a)
              on December 8, 2008

Before: McKEE, SMITH, and ROTH Circuit Judges




            (Filed: January 13, 2009)
                               OPINION OF THE COURT

McKEE, Circuit Judge

       Chance Purnell appeals the 20 month sentence of imprisonment imposed by the

district court after Purnell violated the terms of his supervised release. For the reasons

that follow, we will affirm.

       Because we write primarily for the parties, it is not necessary to recite the facts or

history of this case except insofar as may be helpful to our brief discussion. The

guideline range for the two Grade C violations Purnell admitted was 8-14 months. The

maximum statutory penalty was two years. On appeal, Purnell argues that the district

court’s sentence of 20 months incarceration was unreasonable because it was wholly

punitive, disregarded his need for treatment, and ignored the sentencing factors set forth

in Section 3553(a). We disagree.

       In Gall v. United States, 128 S.Ct. 58, Id at 597. The Supreme Court clarified that

we must first ensure that the district court “committed no significant procedural error,

such as ... failing to consider the 3553(a) factors...” Id. Absent any procedural error, we

must “consider the substantive reasonableness of the sentence imposed under the abuse-

of-discretion standard,” taking into account the totality of the circumstances. Id.

       The district court is required to consider each of the § 3553(a) factors and “set

forth enough to satisfy the appellate court that he has considered the parties’ arguments

                                              2
and has a reasoned basis for exercising his own legal decision making authority.” United

States v. Lessner, 498 F.3d 185, 203 (3d Cir. 2007) (quoting Rita v. United States, 127 S.

Ct. 2456, 2468 (2007)).

       The record shows that the district court considered Purnell’s criminal history and

the seriousness of the underlying violation. See. App. 29-30. Despite Purnell’s argument

to the contrary, the court also considered his need for drug treatment. Understandably,

the court discounted the value of treatment noting that Purnell had frustrated earlier

“trusting and generous” efforts at rehabilitation with “calculated deception.” Id. at 30.

       Purnell also argues that the trial court did not reasonably apply the 3553(a) factors

because the sentence exceeds the advisory Guideline range. That argument is frivolous.

       Given Purnell’s repeated infractions, and his repeated attempts to deceive his

probation officers, drug counselors and the court, as well as the number of times he failed

supervised release, the court acted quite reasonably in imposing a sentence that exceeded

the recommended range.

                                             II.

       For all of the above reasons, we will affirm the district court’s sentence.




                                              3